Citation Nr: 1214546	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2007.  A transcript of the hearing is of record.

The Board remanded this matter in January 2008, September 2009 and December 2010 to obtain a VA opinion.  The RO continued the denial of the claim as reflected in the January 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the issue on appeal.  

 The Board observes that the Veteran's service connection claim for a low back disability was remanded to provide the Veteran with a VA orthopedic examination and to provide an opinion on whether it is at least as likely as not that the Veteran's low back disorder had its onset in service or was related to active military service.  The Board directed that the examiner consider a January 1978 x-ray which noted a small degenerative or post traumatic osteophyte on L3.  The VA examiner in December 2010 noted that a small osteophyte of the lumbar spine can be seen in the general population in a typical 39 year old male.  He explained that it does not determine the onset of arthritis or a clinical correlation of disability.  The examiner went on to state that it is "possible" that the Veteran's in-service occupation "may have" contributed to his degenerative spine; however, it was impossible to ascertain a percentage.  He explained that degenerative changes occur in the majority of spines as we age with everyday activities; therefore, it would be impossible to determine what percentage of his pain and arthritis is from activities in the military.  The examiner concluded that it is less likely as not caused by or the result of driving over uneven terrain.  

The Board observes the December 2010 VA examiner has implied that the Veteran's military service "may have" contributed to the Veteran's current low back disorder.  However, the VA examiner additionally stated that it was impossible to ascertain what percentage military service contributed to the Veteran's degenerative disc disease, and ultimately determined that the back disorder was less likely as not related to service.  As such, it appears that the examiner did not understand the question.  The Board was not asking the examiner to provide an opinion on the percent the Veteran's military service contributed to current back disability.  Rather, the Board would like to know if there is at least a fifty percent or more probability that any event, injury or disease in service has caused or resulted in the Veteran's current low back disorder.  Service connection does not require, and the Board is not asking whether, the Veteran's military service is the sole or majority cause of the Veteran's current back disorder.  Accordingly, the Board finds that another VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Provide the claims folder to the VA examiner who conducted the VA examination in December 2010 to clarify his opinion.  The examiner previously determined that it is less likely as not that the Veteran's current back disorder is caused by or the result of driving over uneven terrain during military service.  The Board notes that as part of the examiner's rationale it was stated that it is "possible" that the Veteran's in-service occupation "may have" contributed to his degenerative spine; however, it was impossible to determine what percentage of the Veteran's pain and arthritis is from activities in the military, implying that the Veteran's military has contributed to the Veteran's military service.  Service connection does not require, and the Board is not asking whether, the Veteran's military service is the sole or majority cause of the Veteran's current back disorder.  As such, the Board seeks clarification of the examiner's opinion in December 2010.  After a review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current back disorder had its onset in service or is etiologically related to active military service.  Please provide a clear rationale and explanation for all conclusions reached based on medical principles and the medical and lay evidence of record. 

2. If the December 2010 VA examiner is unavailable, then schedule the Veteran for another VA examination to determine whether a current back disorder is etiologically related to service.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current back disorder is related to active military service to include any symptomatology shown in service.  In rendering such opinion, the examiner must note that service connection does not require, and the Board is not asking whether, the Veteran's military service is the sole or majority cause of the Veteran's current back disorder.  

The examiner is asked to provide a clear rationale and explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.   

In his or her rationale, the examiner must discuss the significance of a January 1978 X-ray report of the lumbar spine (when the Veteran was 39 years old) which notes "[s]mall degenerative or post[t]raumatic osteophyte on L3 but no evidence of acute fracture intervertebral loss of h[e]ight."  The examiner should specifically indicate whether this X-ray report at least as likely as not represents an onset of arthritis or other disability of the lumbar spine prior to discharge from active service. 

If the examiner determines that the requested opinion cannot be provided without resorting to mere speculation, then he or she should so state in the report and provide an explanation as to why this opinion cannot be provided with the required degree of certainty.  In this regard, the examiner should also state whether there is any information that might be helpful in clarifying the etiology of the Veteran's back disorder, and if so, what that information might be.

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claim for a low back disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


